Citation Nr: 1327779	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  07-03 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post traumatic stress disorder (PTSD) with associated sleep disorder of dysomnia, for the period from November 22, 2005 to August 20, 2008.
  
2.  Entitlement to an effective date earlier than November 22, 2005 for the assignment of a disability rating in excess of 30 percent for PTSD with associated sleep disorder of dysomnia, NOS.  

3.  Entitlement to a rating in excess of 10 percent for chondromalacia patella, right knee. 

4.  Entitlement to a rating in excess of 10 percent for cervical spondylosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to December 1992. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A September 2005 rating decision, the RO inter alia granted service connection for PTSD with associated sleep disorder of dysomnia NOS and assigned a 30 percent disability rating, effective February 15, 2005, the date on which the claim was filed.  

In correspondence received on November 22, 2005, the Veteran noted that his service-connected PTSD was assigned a 30 percent disability rating by way of a September 2005 rating decision; however, he reported that as his condition had become worse in the past couple of months, he was seeking an increased evaluation.  The RO treated the November 2005 correspondence as a new claim for an increased rating for PTSD.  In an April 2006 rating decision, the RO increased the rating assigned for PTSD to 50 percent disabling, effective November 22, 2005.  In a June 2006 notice of disagreement (NOD), the Veteran specifically referenced the April 2006 rating decision and reported that he believed that his condition was worse than the assigned 50 percent disability rating and that he wished to appeal the rating.  The Veteran perfected his appeal in December 2006 and reported that he believed that PTSD met the criteria for a higher rating.  In a September 2008 rating decision, the RO increased the assigned rating to 70 percent disabling, effective November 22, 2005.  In December 2008, the RO then increased the rating to 100 percent disabling, effective August 20, 2008, which constitutes a full grant of the benefits on appeal from that date forward.  In January 2009 correspondence, the Veteran reported that he was filing an appeal regarding the effective date of December 17, 2008 for the assigned 100 percent disability rating.  However, the Board notes that the multiple rating decisions have resulted in "staged ratings" and the period prior to the grant of a 100 percent rating remains on appeal as an increased rating claim; therefore the issue has been characterized as it appears on the first page of this decision.   

In a September 2006 rating decision, the RO continued to rate the Veteran's right patella chondromalacia and cervical spondylosis each as 10 percent disabling.  He perfected his appeal in June 2007.  In July 2007, the Veteran testified before a Decision Review Officer (DRO); a transcript of that hearing is of record. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to an effective date earlier than November 22, 2005 for the assignment of an increased disability rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the appeal period from November 22, 2005 to March 2, 2006, the Veteran's service-connected PTSD with associated sleep disorder of dysomnia have been manifested by deficiencies in areas of work, family relations, thinking, and mood, without total social and occupational impairment.

2.  Resolving all doubt in the Veteran's favor, the PTSD with associated sleep disorder of dysomnia results in or approximates total social and occupational impairment from March 2, 2006.

3.  In correspondence received in February 2012, prior to the promulgation of a decision in the appeal, the Veteran's representative withdrew the Veteran's appeal with regard to entitlement to an increased rating for chondromalacia patella, right knee.

4.  In correspondence received in February 2012, prior to the promulgation of a decision in the appeal, the Veteran's representative withdrew the Veteran's appeal with regard to entitlement to an increased rating cervical spondylosis.


CONCLUSIONS OF LAW

1.  For the period from November 22, 2005 to March 2, 2006, the criteria for a rating in excess of 70 percent for PTSD with associated sleep disorder of dysomnia are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2012).

2.  For the period from March 2, 2006, the criteria for a 100 percent rating for PTSD with associated sleep disorder of dysomnia are met or nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2012).

3.  The criteria for withdrawal of an appeal of entitlement to a rating in excess of 10 percent for chondromalacia patella, right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

4.  The criteria for withdrawal of an appeal of entitlement to a rating in excess of 10 percent for cervical spondylosis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In a pre-adjudication letter dated in February 2006, the RO notified the Veteran of the evidence needed to substantiate his claim an increased rating for his service-connected PTSD.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in May 2008 correspondence letter.  His claim was subsequently readjudicated in a September 2008 rating decision and supplemental statement of the case.  Accordingly, no further development is required with respect to the duty to notify.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the identified VA treatment records as well as Social Security Administration records.  The Veteran has not reported and the evidence does not otherwise reflect any missing relevant medical treatment pertaining to his service-connected PTSD with associated sleep disorder.  In addition, he was afforded VA examinations for PTSD with associated sleep disorder, and such are found to be adequate, as the examiner reviewed the record and accurately reported the Veteran's history, along with all pertinent current findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


II. Legal Criteria-Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders. 
 
Under the General Rating Formula, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 
38 C.F.R. §§ 4.125, 4.130 (2012)

Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

III.  Analysis

VA treatment records dated from July 2005 to December 2007 include reports of insomnia, nightmares, a history of thoughts of harming himself and his ex-wife, feelings of hopelessness, depressed mood, flashbacks, and relationship problems.  In January 2006, he reported that he doesn't want to work or have any responsibility for work or anything else.  

On July 2005 VA examination, the Veteran reported that he had problems with sleeping, which contributed to him getting fired from his previous job due to being late.  He continued to run a side business for the past four years, in which he would go to festivals on the weekends and sell goods.  On mental status examination, the examiner noted that the Veteran was late for the appointment, which he related to his sleep problem.  He was causally groomed and dressed.  He appeared to understand the nature of the interview and the questions.  He had some significant pauses during the examination, particularly when asked about suicidal ideation and stressful times in the military.  His eye contact was appropriate.  There was no inappropriate behavior.  He denied suicidal and homicidal thoughts.  He maintained minimal personal hygiene.  He described some problems with memory and concentration.  He did not describe any ritualistic or obsessive behavior.  He reported anxiety.  He indicated that it was hard for him to deal with people.  His sleep impairment interfered with his daytime activities.  He was assigned a GAF score of 48.  The examiner indicated that the Veteran's sleep disorder contributed with the Veteran's marital problems, divorce, and led to difficulty with maintaining regular employment.    

The Veteran was denied Social Security Administration (SSA) disability benefits for affective/Mood disorders and anxiety related disorders in June 2006.  Treatment records included in the Veterans claim for SSA disability benefits include a February 2006 mental status examination by Dr. J.R.M.  In regards to social history, the Veteran had two marriages.  The first one lasted seven years and ended in divorce.  He was in the sixth year of his second marriage, but had been separated for two years.  He has five children.  He was able to perform routine hygiene and grooming activities independently.  He lived with his three sons.  He reported that he was not able to initiate and complete his chores within a reasonable period of time, but cited the problem with his knee as the primary reason.  He possessed basic communication and social skills and stated that most of the time he related well with family members and others.  He reported that he had no friends.  He did not visit outside of his home, attend church, or have any social outlets.  Dr. J.E.M. reported that the Veteran tended to magnify his problems.  His thought content was marked by suicidal ideation.  He had very limited insight into his mental problems and tended to focus primarily on his knee.  Dr. J.E.M. found that the Veteran would probably respond favorably to supervision and interact cooperatively with co-workers.  His concentration and attention did not appear to be significantly affected.  

On March 2006 Medical Consultant Review, the examiner found that in regards to social interaction at work, the Veteran was moderately limited in his ability to interact appropriately with the general public; ability to accept instructions and respond appropriately to criticism from supervisors; ability to get along with co-workers or peers without distracting them or exhibiting behavioral extremes; and the ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness.  He would not be significantly limited in his ability to ask simple questions or request assistance.  Overall, the examiner found that the in regards to the Veteran's functional capacity, he appeared to be capable of understanding and carrying out instructions and could maintain attention and concentration adequately for two-hour periods within an eight-hour work day.  He could complete a normal work-week without excessive interruptions from psychological symptoms, and could interact appropriately with co-workers and supervisors on a limited basis, and could adapt to a work setting.  It was also noted that he had moderate difficulties in maintaining social functioning.  

On a Form SSA-821-BK dated November 2005, it was noted that the Veteran worked from April 2004 to March 2005, but was fired in March 2005.  He worked for Kelly Temp Services from September 2005 until he was fired in October 2005.  

On a March 2, 2006 VA examination, the Veteran had complaints of nightmares and night sweats; chronic ongoing tension headaches; significant depressions with chronic fatigue; social isolation as a primary coping strategy; ongoing intrusive thoughts of his war experiences; and ongoing frequent impulses of suicide and acting out violently.  He lived with his three children.  On mental status examination, he was oriented to time, place, person, and situation.  His hygiene was considered to be within normal limits.  There was no evidence of hallucinations or delusions.  He experienced significant psychomotor retardation, he had no eye contact, his speech was very low in volume and sparse in content, and his mood was depressed.  He looked depressed and fatigued.  His affect was significantly restricted in the depressed range.  His concentration was considered to be impaired by emotional factors, especially depression.  His memory was affected by depression.  His reasoning was considered to be within normal limits.  His judgment was considered to be significantly affected by emotional factors.  The Veteran had the potential harm himself or others.  His insight was considered to be fair.  He had frequent thoughts of suicide and his plan was to shoot himself in the head or the heart.  

The Veteran reported the only reason he has not done this is because of his children.  He also stated that he wished he was killed 5 years prior when he "lost his house to a tornado."  He stated that this "would have been the time for me to go."  He had ongoing, frequent impulses to violently act out especially when he was around people and confusion.  His primary coping strategy to prevent this is he socially isolates himself.  He reported no social and recreational activities due to his depression and "chronic pain."  He was assigned a GAF score of 40.  The examiner stated it was quite evident that the Veteran was not doing well at all.  He exhibited severe depression and ongoing signs and symptoms of severe post traumatic stress disorder.  He was at risk to act out against himself and possibly others.  He was not considered to be employable at the present time.  He sporadically participated in church activities.  

In October 2006 correspondence, the Veteran indicated that he was unable to work due to his medical problems, including his knee, neck, and PTSD. 

In a July 2007 statement, the Veteran's sister reported that the Veteran no longer visits with family, but rather stays at home and didn't have any friends or hobbies outside of the home.  At a benefit with mostly family and friends, he stayed by himself in the kitchen and hardly talked to anyone.  

The Veteran's mother reported, in a July 2007 statement, that the Veteran had changed in the past two years.  He was stressed and kept to himself.  He did not sleep.  

In a July 2007 statement, the Veteran's girlfriend reported that she had been living with the Veteran since November 2006.  She reported that the Veteran had hit her on several occasions while he slept.  He had a hard time being in crowds or in public.  

In December 2007 correspondence, the Veteran reported that he was unable to work due to his various medical (mental and physical) problems.  

The Board finds that the preponderance of the evidence is against a rating higher than 70 percent for PTSD with associated sleep disorder of dysomnia for the period prior to March 2, 2006.  A 100 percent rating is not warranted as his symptoms did not reflect total occupational and social impairment.  The Veteran maintained a relationship with his mother and sister.  He communicated with his ex-wife and had a live-in girlfriend.  Also, he had custody of his three sons.  Although he tended to socially isolate himself, he had not demonstrated a complete inability to interact with others.  None of the medical findings indicated gross impairment in thought processes or communication.  There was also no grossly inappropriate behavior- rather his behavior appeared to more closely approximate impaired impulse control, contemplated by the 70 percent evaluation.  There is also no showing of an inability to perform the activities of daily living and there is no showing of disorientation to time or place.  Likewise, gross memory deficit, such as forgetting one's own name or occupation, was not demonstrated. 

During the period prior to March 2, 2006, the Veteran worked sporadically.  Mental status evaluations reflected moderate to severe symptomatology, but did not suggest that the Veteran was unemployable.  It is clear that he exhibited a significant employment impairment due solely to PTSD with associated sleep disorder of dysomnia, but total social and industrial impairment were not exhibited or nearly approximated.  

Also, as noted by the recitation of the evidence above, the record does not indicate that the Veteran suffered from any symptoms comparable to the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; inappropriate behavior; persistent danger of hurting self or others; poor hygiene; disorientation to time or place; or memory loss of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130.  To the contrary, the evidence from the treatment records and the VA examinations for this appeal period reflect a mental status that generally was without evidence of a psychiatric impairment of the extent contemplated by the criteria for a 100 percent rating.  Overall, the symptoms of the Veteran's psychiatric disability approximated the criteria for a 70 percent rating under DC 9411 in that he experienced suicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances (including work or a work-like setting), an inability to establish and maintain effective relationships, and thoughts of injuring himself or others.  

The VA examination report dated March 2, 2006 reflects an inability to work and that the PTSD with associated sleep disorder of dysomnia is a significant factor in the Veteran's unemployability.  It was clear that the disability had increased measurably from that time; he exhibited severe depression and PTSD symptomatology and was a risk to act out against himself and others.  While the examiner did not specify that unemployability was solely due to PTSD with associated sleep disorder of dysomnia, it was not indicated that physical disability was a major factor in his inability to work.  Resolving all doubt in the Veteran's favor, the Board finds that a total schedular rating is warranted from the date of the March 2, 2006 VA examination.  

In sum, the Board finds that the evidence of record shows that the Veteran's disability picture more nearly approximates the criteria required for lower ratings for his service-connected PTSD for the period prior to March 2, 2006, and that a total schedular rating is not exhibited until March 2, 2006.

Extraschedular considerations

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b) (1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The symptoms of his disability include impaired flashbacks, nightmares, trouble sleeping, feelings of hopelessness, difficulty with being in crowds, impaired impulse control, depressed mood, a history of thoughts of harming himself and his ex-wife, and difficulty in establishing and maintaining effective work and social relationships; resulting in severe social and occupational impairment.  These symptoms are contemplated by the rating criteria. Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

IV. Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative. Id.  In the present case, the Veteran's representative submitted a statement to the Appeals Team in February 2012, in which he indicated that the Veteran wished to withdraw the appeals pertaining to entitlement to increased ratings for chondromalacia patella, right knee and cervical spondylosis.  Therefore, the Veteran has withdrawn the appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal of entitlement to a rating in excess of 10 percent for chondromalacia patella, right knee is dismissed. 

The appeal of entitlement to a rating in excess of 10 percent for cervical spondylosis is dismissed.  

For the period from November 22, 2005 to March 2, 2006, a rating in excess of 70 percent for PTSD with associated sleep disorder of dysomnia is denied. 

For the period from March 2, 2006, a 100 percent rating for PTSD with associated sleep disorder of dysomnia is allowed, subject to the regulations governing the award of monetary benefits. 


REMAND

In a September 2008 rating decision, the RO increased the rating assigned for PTSD with associated sleep disorder to 70 percent disabling, effective November 22, 2005.  In January 2009 correspondence, the Veteran filed a notice of disagreement with the effective date of November 22, 2005 for the assigned increased rating for his PTSD.  A statement of the case (SOC) has not been issued as it relates to the effective date issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue a SOC on the issue of entitlement to an effective date earlier than November 22, 2005 for the assignment of a disability rating in excess of 70 percent for PTSD with associated sleep disorder f dysomnia NOS.  The issue should not be certified to the Board unless a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


